24DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/30/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/09/2021 and 03/27/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendments
4.	With respect to claim 23 objection, Applicant corrects the typo in claim 23. Thus, claim 23 objection has been withdrawn. 
	With respect to 102/103 rejection, Applicant argued on pages 2-3 of the Remarks that “In view of the foregoing amendments, Applicant respectfully asserts that the rejections are now moot. More specifically, Applicant respectfully asserts that none of the references of record, alone or in combination, teach the feature of “prior to a user engaging with the human-machine interface, delivering an introductory message” as set forth in claim 1 with similar features in the other independent claims. More specifically, Ashton is directed at a system that "analyzes the input from the user, such as verbal utterances...” See Ashton, paragraph [0065]. Thus, Applicant respectfully asserts that Ashton does not disclose delivering a message prior to a user engaging the interface as claimed by Applicant. Applicant respectfully asserts that none of the references of record, alone or in combination, teach the feature of “prior to a user engaging with the human- machine interface, delivering an introductory message” as now set forth in independent claim 1, with a similar features set forth in the independent claims. Accordingly, Applicant respectfully asserts that the rejections under 35 USC 102 and 35 USC 103 in the FOA of independent claims 1, 11, 14, 16, and 25 are now moot.”
	In response, Examiner respectfully notes that claim 1 recites the feature “prior to a user engaging with the human-machine interface, delivering an introductory message...” Claim 14 recites the similar feature which is “delivering at least one of the introductory messages to a user prior to user engagement...” However, claims 11, 16 and 25 do not recite any features which is similar with the feature “prior to a user engaging with the human-machine interface, delivering an introductory message” as set forth in claim 1. 
	Claims 1, 14 and its dependent claims are rejected under the new ground(s) of rejection presented in this action. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3, 5, 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Block et al. (US 2008/0033724 A1.)

	With respect to Claim 1, Block et al. disclose 
A method of delivering interactive experiences through a human-machine interface, the method comprising: 
 	prior to a user engaging with the human-machine interface, delivering an introductory message defined in a selected interactive experience unit, the selected interactive experience unit being selected from a plurality of interactive experience units (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system.), 
 	wherein each interactive experience unit includes an offer, a natural language grammar, and an offer value (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system, [0006] A finite quantity of parameter values respectively is in turn associated with the transaction parameters. The transaction parameters are known to the voice dialog system and are detected in dialog with the user via a grammar specifically provided for the individual transaction parameters), and 
 	wherein the offer value of the selected interactive experience unit is highest relative to each of the plurality of interactive experience units (Block et al. [0013] According to the method for creating a voice dialog system from plurality of voice dialog applications a relationship test is carried out between individual voice dialog applications using a predefinable criterion. The voice dialog applications, which satisfy the predefinable criterion, are combined in a voice dialog system, [0020] There are then transaction in the newly generated voice dialog system which correspond to the former voice applications...”Wittelsbacher” and “Tudors”, [0022] The method for determining the conversation prompt can proceed for example as follows: [0023] In a first step it is checked whether there are additional transactions in the voice dialog system which comprise a transaction parameter that can also assume the first parameter value. A further transaction parameter of the found transaction is then selected and the parameter value which can be thematically allocated to the first parameter value is determined. Finally a conversation prompt is generated in which reference is made to the second parameter value connected to the first parameter value); 
 	receiving a natural language expression from the user after starting delivery of the introductory message (Block et al. [0025] The user then turns to the system with the question “What were the king of Bavaria called?”); 
 	interpreting the natural language expression according to a natural language grammar defined within the selected interactive experience unit (Block et al. [0007] A dialog specification is associated with each background application or voice dialog application and comprises a transaction database, a parameter database and a grammar database, Claim 9. The method as claimed in claim 5, wherein the predefinable criterion is a functional match between the transactions of the voice dialog applications, to determine the functional match between two transactions, the grammar associated with the transactions are compared with each other, and a functional match between two transactions is established or not as a function of the comparison, Claim 7: The method as claimed in claim 5, wherein the predefinable criterion is a functional match between the transactions of the voice dialog applications and/or a semantic match between the transaction parameters of the voice dialog applications); and 
 	responsive to the natural language expression matching the natural language grammar, determining an intent defined in the natural language grammar (Block et al. [0025] In this case the voice dialog system recognizes the parameter value “Bavaria” and according to the method described in FIG. 2 searches in the remaining transactions "Federal states" 302 and "Gambling houses" 303 for this first parameter value "Bavaria". The voice dialog system finds the parameter value "Bavaria" in the transaction "Federal states" 302 under the transaction parameter "State". From the transaction "Federal states" 302 the voice dialog system then selects an additional parameter value which can be associated with the first parameter value "Bavaria". In this exemplary embodiment "Munich" is chosen as the second parameter value from the transaction parameter "State capital" of the transaction "Federal sates" 302. Finally, the voice dialog generates the conversation prompt "Incidentally, did you know that+transaction parameter2+is+second parameter value+of+first parameter value+?", so the voice dialog system outputs the voice output "Incidentally, did you know that Munich is the state capital of Bavaria?". It is left up to a person skilled in the art as to whether the voice dialog system outputs the conversation prompt in a direct response to the user's question and then answers the user's question or answers the question first and then outputs the conversation prompt.)

	With respect to Claim 2, Block et al. disclose 
 	wherein: 
 	the introductory message is verbal (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system); and 
 	the natural language expression is received as audible speech (Block et al. [0025] The user then turns to the system with the question “What were the king of Bavaria called?”.)

 	With respect to Claim 3, Block et al. disclose 
 	wherein the human-machine interface is screenless (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system, [0025] The user then turns to the system with the question “What were the king of Bavaria called?”. Examiner notes that the user and the voice dialog system have the conversation in voice.)

 	With respect to Claim 5, Block et al. disclose
 	wherein the introductory message comprises conditional content that is conditioned by conversation state (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system.)

	With respect to Claim 9, Block et al. disclose 
 	further comprising taking an action indicated by the intent, wherein the action comprises a script with a plurality of conditional conversation paths (Block et al. [0025] The user then turns to the system with the question “What were the kings of Bavaria called?”. In this case the voice dialog system recognizes the parameter value “Bavaria” and according to the method described in FIG. 2 searches in the remaining transactions “Federal states” 302 and “Gambling houses” 303 for this first parameter value “Bavaria”. The voice dialog system finds the parameter value "Bavaria” in the transaction "Federal states" 302 under the transaction parameter "State". From the transaction "Federal states" 302 the voice dialog system then selects an additional parameter value which can be associated with the first parameter value "Bavaria". In this exemplary embodiment "Munich" is chosen as the second parameter value from the transaction parameter "State capital" of the transaction "Federal sates" 302. Finally, the voice dialog generates the conversation prompt "Incidentally, did you know that+transaction parameter2+is+second parameter value+of+first parameter value+?", so the voice dialog system outputs the voice output "Incidentally, did you know that Munich is the state capital of Bavaria?". It is left up to a person skilled in the art as to whether the voice dialog system outputs the conversation prompt in a direct response to the user's question and then answers the user's question or answers the question first and then outputs the conversation prompt.)
7.	Claims 11-13, 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ashton et al. (US 2010/0076843 A1).

	With respect to Claim 11, Ashton et al. disclose 
 	A method of defining interactive experiences, the method comprising: 
 	specifying an introductory message (Ashton et al. [0163] In step 1316, system 100 executes a hotel search based on the booking information. System 100 may also perform any number of background asynchronous queries to determine restaurants, related services, and related targeted advertising to generate one or more messages to the user indicative of the restaurants, related services, and related targeted advertising, [0167] system 100 may generate a message indicating the two lowest priced option for the airfare search, the hotel search, and/or the transportation and activity search, Fig. 13 elements 1310, 1316, 1326, 1332, 1334); 
 	defining a natural language grammar comprising at least one intent (Ashton et al. [0066] The message defined by a transaction grammar may indicate information related the category, offers to perform tasks for the user that are related to the category, offers to initiate or consummate category specific transactions, or deliver advertisements associated with the category. The message may be static, such as prerecored production information, or dynamically generated, such as using TTS); and 
 	associating the natural language grammar with an interactive experience unit, wherein the interactive experience unit includes an offer, the natural language grammar, and an offer value (Ashton et al. [0066] The message defined by a transaction grammar may indicate information related the category, offers to perform tasks for the user that are related to the category, offers to initiate or consummate category specific transactions, or deliver advertisements associated with the category. The message may be static, such as prerecored production information, or dynamically generated, such as using TTS, [0148] system generates, based on the transaction grammar, a message to the user indicative of an offer to obtain information related to the lowest price of a product to server, [0167] system 100 may generate a message indicating the two lowest priced option for the airfare search, the hotel search, and/or the transportation and activity search, Fig. 13 element 1334, [0266] System 100: “The lowest prices is $199.00 on Southwest Airlines. United Airlines is $499.00. Would you like to purchase a ticket from Southwest Airlines for $190.00, United Airlines for $499 or bid on this itinerary and save even more, [0162] If system 100 selects a transaction grammar associated with airfare, in step 1306, system 100 creates an itinerary);
 	wherein an expression received from a user is capable of being interpreted by a message system server as matching the natural language grammar, after starting delivery of the introductory message (Examiner notes that Claim 11 is a method of defining interactive experiences, the method comprising 3 steps which are specifying..., defining... and associating...The “wherein” clause does not refer back to any of these step that are being performed. It only states an intended use of the natural language grammar as matching with a user input but there is no step of the method receiving the user input. The court noted that a “whereby clause in a method claim is not give weight when it simply expresses the intended result of a process step positively recites. Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). The positively recited step is defining the grammar. The wherein clause does not limit the defining step (e.g., wherein the defining the grammar comprises identifying a topic of conversation) it is an intended use for the grammar at a server in a matching process which is not part of the claimed steps. Consequently, the wherein clause has no patentable weight.)
	
 	With respect to Claim 12, Ashton et al. disclose 
 	wherein the interactive experience is an audio experience (Ashton et al. [0049] Interactive Voice Response (IVR): Hardware and/or software elements that translate verbal utterances of a user (e.g., spoken words or phrases) into software commands, and provide feedback to the user using recorded speech or text to speech software.) 
 
 	With respect to Claim 13, Ashton et al. disclose 
 	further comprising executing an action indicated by the intent (Ashton et al. [0065] conveys message to the user based on the transaction grammar.)

	With respect to Claim 16, Ashton et al. disclose
 	A method comprising: 
 	maintaining, for a conversational human-machine interface, conversation state variable that includes a data structure that stores grammar-relevant variables, the conversation state variable including a current conversation state variable value based, at least in part, on a user's spoken word (Ashton et al. [0151] In step 1215, system 100 generates a message to the user indicating a request to obtain a listing from a user. For example, system 100 generates a message indicating “What listing please?” In step 2220, system 100 receives verbal input from the user indicating a listing. In one example, a user provides verbal input indicating “United Airlines.” System 100 performs asynchronous grammar processing on the verbal input received from the user); and 
 	analyzing an offer for a message in relation to the conversational human-machine interface (Ashton et al. [0155] in step 1225, if system 100 determines a transaction grammar that matches one or more travel keywords associated with the “United Airlines” verbal input provided by the user, system 100 generates a message to the user indicating a transaction based on the travel transaction grammar. For example, system 100 may generate a message to the user indicating “Would you like to find the lowest fares on airline to airplane tickets before I connect you?”), wherein: 
 	the offer indicates an interesting value of the current conversation state variable value (Ashton et al. [0155] in step 1225, if system 100 determines a transaction grammar that matches one or more travel keywords associated with the “United Airlines” verbal input provided by the user, system 100 generates a message to the user indicating a transaction based on the travel transaction grammar. For example, system 100 may generate a message to the user indicating “Would you like to find the lowest fares on airline to airplane tickets before I connect you?”);
the offer has a highest offer value (Ashton [0121] system 100 includes a rules engine. Using rule based analysis, system 100 selects from multiple potential matched advertisements to determine the highest value proposition for a user and for an advertiser based on known or discovered data concerning the user and known or discovered data from the potential matching advertisements and dynamic data provided by advertisers); and 
 	the offer is influenced by the current conversation state variable value having the interesting value (Ashton et al. [0155] in step 1225, if system 100 determines a transaction grammar that matches one or more travel keywords associated with the “United Airlines” verbal input provided by the user, system 100 generates a message to the user indicating a transaction based on the travel transaction grammar. For example, system 100 may generate a message to the user indicating “Would you like to find the lowest fares on airline to airplane tickets before I connect you?”)).

 	With respect to Claim 17, Ashton et al. disclose
 	wherein the current conversation state variable represents one or more keywords or related words (Ashton et al. [0155] in step 1225, if system 100 determines a transaction grammar that matches one or more travel keywords associated with the “United Airlines” verbal input provided by the user, system 100 generates a message to the user indicating a transaction based on the travel transaction grammar. For example, system 100 may generate a message to the user indicating “Would you like to find the lowest fares on airline to airplane tickets before I connect you?”)).
 
 	With respect to Claim 18, Ashton et al. disclose
 	wherein the current conversation state variable represents a domain (Ashton et al. [0155] in step 1225, if system 100 determines a transaction grammar that matches one or more travel keywords associated with the “United Airlines” verbal input provided by the user, system 100 generates a message to the user indicating a transaction based on the travel transaction grammar. For example, system 100 may generate a message to the user indicating “Would you like to find the lowest fares on airline to airplane tickets before I connect you?”)).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Block et al. (US 2008/0033724 A1) in view of Nasri et al. (US 2012/0072204 A1).

 	With respect to Claim 4, Block et al. disclose all the limitations of Claim 1 upon which Claim 4 depends. Block et al. fail to explicitly teach
 	wherein the introductory message comprises text with metadata for speech synthesis.  
	However, Nasri et al. teach
 	wherein the introductory message comprises text with metadata for speech synthesis (Nasri et al. [0133] the normalized input media 8 is provided to TTS engine 14 which is configured to convert the speech synthesis markup language text to speech signals and transmit to speech signals to the user, via a computing device for example.)
	Block et al. and Nasri are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Block et al., using metadata (i.e., Speech Synthesis Markup Language) as taught by Nasri et al. for the benefit of converting speech to text (Nasri et al. [0133] the normalized input media 8 is provided to TTS engine 14 which is configured to convert the speech synthesis markup language text to speech signals and transmit to speech signals to the user, via a computing device for example.)  

10.	Claim 6 is rejected under 35 U.S.C.103 as being unpatentable over Block et al. (US 2008/0033724 A1) in view of Godwin et al. (US 2011/0301968 A1).

 	With respect to Claim 6, Block et al. disclose all the limitations of Claim 5 upon which Claim 6 depends. Block et al. fail to explicitly teach 
 	wherein the condition is a range.  
	However, Godwin et al. teach 
 	wherein the condition is a range (Godwin et al. [0064] If these tests are passed, then at Block 1060, a targeted message is displayed stating, “If is recommended that women over the age of 45 get 1200 mg of calcium a day. Would you like us to include Tums with your order?” Accordingly, Fig. 10 illustrated embodiments of the present invention if the gender is female, the age exceeds a first threshold, and last fill date is less than a second threshold…provide upselling targeted messages in other embodiments.)
Block et al. and Godwin et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Block et al., using teaching of a range as taught by Godwin et al. for the benefit of generating the recommended message (Godwin et al. [0064] If these tests are passed, then at Block 1060, a targeted message is displayed stating, “If is recommended that women over the age of 45 get 1200 mg of calcium a day. Would you like us to include Tums with your order?” Accordingly, Fig. 10 illustrated embodiments of the present invention if the gender is female, the age exceeds a first threshold, and last fill date is less than a second threshold…provide upselling targeted messages in other embodiments.)

11.	Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Block et al. (US 2008/0033724 A1) in view of Boyarshinov (US 2018/0075483 A1).

 	With respect to Claim 7, Block et al. disclose all the limitations of Claim 1 upon which Claim 7 depends. Block et al. fail to explicitly teach
 	further comprising detecting a mood, wherein delivering the introductory message is conditioned by a mood. 
	However, Boyarshinov teaches 
 	further comprising detecting a mood, wherein delivering the introductory message is conditioned by a mood (Boyarshinov [0115] music suggestion may be recommended to the user that match the user’s current mood.) 
 	Block et al. and Boyarshinov are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Block et al., using teaching of determining a mood of the user as taught by Boyarshinov for the benefit of suggesting the music to the user (Boyarshinov [0115] music suggestion may be recommended to the user that match the user’s current mood.)

12.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Block et al. (US 2008/0033724 A1) in view of Ashton et al. (US 2010/0076843 A1).

 	With respect to Claim 8, Block et al. disclose all the limitations of Claim 1 upon which Claim 8 depends. Block et al. fail to explicitly teach
	However, Ashton et al. teach 
further comprising choosing an interactive experience unit with the highest message rate value, wherein message rate values are conditioned by conversation state (Ashton [0121] system 100 includes a rules engine. Using rule based analysis, system 100 selects from multiple potential matched advertisements to determine the highest value proposition for a user and for an advertiser based on known or discovered data concerning the user and known or discovered data from the potential matching advertisements and dynamic data provided by advertisers, paragraphs [0069-0074].)
 Block et al. and Ashton et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Block et al., using teaching of rule based analysis as taught by Ashton et al. for the benefit of determining the highest value proposition for a user (Ashton [0121] system 100 includes a rules engine. Using rule based analysis, system 100 selects from multiple potential matched advertisements to determine the highest value proposition for a user and for an advertiser based on known or discovered data concerning the user and known or discovered data from the potential matching advertisements and dynamic data provided by advertisers, paragraphs [0069-0074].)

13.	Claim 10 is rejected under 35 U.S.C.103 as being unpatentable over Block et al. (US 2008/0033724 A1) in view of Keller et al. (US 2007/0038737 A1).

 	With respect to Claim 10, Block et al. disclose all the limitations of Claim 1 upon which Claim 10 depends. Block et al. fail to explicitly teach
 	further comprising determining an interface privacy level, wherein delivering the introductory message is conditioned by the privacy level.  
	However, Keller et al. teach 
 	further comprising determining an interface privacy level, wherein delivering the introductory message is conditioned by the privacy level (Keller et al. [0066] This response, including the recommend supplier, cost and available upgrade, is listed in the Order Status portion 171 of the End User Interface 150 shown in Fig. 10 and, a notification is also sent to the student via the preferred notification channel selected on Fig. 10. In this example, the student end-user will received an instant message recommending the order of additional notepads, unless the subject invention determines that the student in public, in which case the privacy notification channel, i.e., e-mail in this example, will be used to notify the student of the recommended upgrade order.) 
 	Block et al. and Keller et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Block et al., using teaching of the privacy as taught by Keller et al. for the benefit of determining what kind of notification to send to the user (Keller et al. [0066] This response, including the recommend supplier, cost and available upgrade, is listed in the Order Status portion 171 of the End User Interface 150 shown in Fig. 10 and, a notification is also sent to the student via the preferred notification channel selected on Fig. 10. In this example, the student end-user will received an instant message recommending the order of additional notepads, unless the subject invention determines that the student in public, in which case the privacy notification channel, i.e., e-mail in this example, will be used to notify the student of the recommended upgrade order.)

14.	Claims 14, 15 are rejected under 35 U.S.C.103 as being unpatentable over Block et al. (US 2008/0033724 A1) in view of Tapuhi et al. (US 2017/0118336 A1)

 	With respect to Claim 14, Block et al. disclose 
 	A system comprising:  
 	means to deliver introductory messages of an interactive experience unit selected from a plurality of interactive experience units (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system), 
 	the means to deliver being in communication with the natural language processor, wherein the selected interactive experience unit includes a highest offer value (Block et al. [0013] According to the method for creating a voice dialog system from plurality of voice dialog applications a relationship test is carried out between individual voice dialog applications using a predefinable criterion. The voice dialog applications, which satisfy the predefinable criterion, are combined in a voice dialog system, [0020] There are then transaction in the newly generated voice dialog system which correspond to the former voice applications...”Wittelsbacher” and “Tudors”, [0022] The method for determining the conversation prompt can proceed for example as follows: [0023] In a first step it is checked whether there are additional transactions in the voice dialog system which comprise a transaction parameter that can also assume the first parameter value. A further transaction parameter of the found transaction is then selected and the parameter value which can be thematically allocated to the first parameter value is determined. Finally a conversation prompt is generated in which reference is made to the second parameter value connected to the first parameter value); 
 	means to receive natural language expressions after delivering at least one of the introductory messages to a user prior to user engagement, the means to deliver being in communication with the natural language processor (Block et al. [0025] The user then turns to the system with the question “What were the king of Bavaria called?”); and 
 	means for storing definitions of interactive experience units, the means for storing being in communication with the natural language processor (Block et al. Fig. 3 elements 301, 302, 303), and 
 	each of the plurality of interactive experience units comprising: 
 	an introductory message (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system); 
 	an offer (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system); 
 	an offer value (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system); and 
 	a natural language grammar comprising intents that indicate actions (Block et al. [0025] The user then turns to the system with the question "What were the kings of Bavaria called?". In this case the voice dialog system recognizes the parameter value "Bavaria" and according to the method described in FIG. 2 searches in the remaining transactions "Federal states" 302 and "Gambling houses" 303 for this first parameter value "Bavaria". The voice dialog system finds the parameter value "Bavaria" in the transaction "Federal states" 302 under the transaction parameter "State". From the transaction "Federal states" 302 the voice dialog system then selects an additional parameter value which can be associated with the first parameter value "Bavaria". In this exemplary embodiment "Munich" is chosen as the second parameter value from the transaction parameter "State capital" of the transaction "Federal sates" 302. Finally, the voice dialog generates the conversation prompt "Incidentally, did you know that+transaction parameter2+is+second parameter value+of+first parameter value+?", so the voice dialog system outputs the voice output "Incidentally, did you know that Munich is the state capital of Bavaria?". It is left up to a person skilled in the art as to whether the voice dialog system outputs the conversation prompt in a direct response to the user's question and then answers the user's question or answers the question first and then outputs the conversation prompt, [0011] A further potential object lies in disclosing a method with which voice dialog applications which are suitable for a context-based voice dialog system that embraces such a theme can be identified and combined.)
	Block et al. teach interpreting the natural language expression according to a natural language grammar defined within the selected interactive experience unit (Block et al. [0007] A dialog specification is associated with each background application or voice dialog application and comprises a transaction database, a parameter database and a grammar database, Claim 9. The method as claimed in claim 5, wherein the predefinable criterion is a functional match between the transactions of the voice dialog applications, to determine the functional match between two transactions, the grammar associated with the transactions are compared with each other, and a functional match between two transactions is established or not as a function of the comparison, Claim 7: The method as claimed in claim 5, wherein the predefinable criterion is a functional match between the transactions of the voice dialog applications and/or a semantic match between the transaction parameters of the voice dialog applications.)
 	Block fail to explicitly teach a processor to interpret the natural language expression according to a natural language grammar defined within the selected interactive experience unit. 
	However, Tapuhi et al. teach  
 	a natural language processor enabled to interpret natural language expressions according to a natural language grammar (Tapuhi et al. Fig. 2 Layer 0 element 202 How May I assist you? Layer 1 element 212, [0074] In response to the agent’s question, the customer (or caller) may respond with any of a number of potential grammars. The customer’s response is processed by the node 212 in Layer 1, as shown in Fig. 2. Node 212 of the tree may correspond to a grammar for parsing the user input and may be implemented using a general GRXML. The grammar corresponding to node 212 may be used to detect phrases such as A. “I want to book a flight,” B. “I’ve lost my account password,” and C. “I want to speak with a supervisor.”); 
 	Block et al. and Tapuhi et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Block et al., using teaching of using matching the grammar as taught by Tapuhi et al. for the benefit of identifying the intent of the user’s response (Tapuhi et al. [0074] The grammar may be configured to match variations of phrases having equivalent meaning, such as “Book a flight,” “make a flight reservation,” and “I want to fly to San Francisco” for booking flights or “Reset my password,” “I’ve forgotten my password,” “Change my password” for resetting a password.)

	With respect to Claim 15, Block et al. in view of Tapuhi et al. teach
 	further comprising: means to execute the actions, the means to execute being in communication with the natural language processor and the execution being conditioned by a natural language expression matching a grammar (Tapuhi et al. [0064] a speech driven IMR received audio containing speech from a user. The speech is then processed to find phrases and the phrases are matched with one or more speech recognition grammar to identify an action to take in response to the user’s speech).  

15.	Claim 19 is rejected under 35 U.S.C.103 as being unpatentable over Ashton et al. (US 2010/0076843 A1) in view of Das et al. (US 2011/0230229 A1).

 	With respect to Claim 19, Ashton et al. disclose all the limitation of Claim 16 upon which Claim 19 depends. Ashton et al. fail to explicitly teach 
 	wherein the interesting value is a result of a programmatic equation.  
	However, Das et al. teach 
 	wherein the interesting value is the result of a programmatic equation (Das et al. [0049] an amount of time that the user spends on each resource is calculated and a given resource will only be included in the user’s list of interesting resources if the user spends a minimum amount of time on the resource.)
 	Ashton et al. and Das et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Ashton et al., using teaching of calculating the amount of time that the user spends on each resource and comparing the amount of time with the threshold as taught by Das et al. for the benefit of recommending the resource (Das et al. [0042] a special IVR menu may be added offering the recommended resources separately from the rest of the resources.)

16.	Claims 20, 21 are rejected under 35 U.S.C.103 as being unpatentable over Ashton et al. (US 2010/0076843 A1) in view of Boyarshinov (US 2018/0075483 A1).

  	With respect to Claim 20, Ashton et al. disclose all the limitation of Claim 16 upon which Claim 20 depends. Ashton et al. fail to explicitly teach
 	further comprising detecting a current mood value, wherein the offer is influenced by the current mood value.  
 	However, Boyarshinov teaches 
 	further comprising detecting a current mood value, wherein the offer is influenced by the current mood value (Boyarshinov [0117] the platform may determine a mood of the first user based on the number of words in the text data with positive sentiment, [0115] music suggestion may be recommend to the user that match the user’s current mood.) 
 	Ashton et al. and Boyarshinov are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Ashton et al., using teaching of determining a mood of the user as taught by Boyarshinov for the benefit of suggesting the music to the user (Boyarshinov [0117] the platform may determine a mood of the first user based on the number of words in the text data with positive sentiment, [0115] music suggestion may be recommend to the user that match the user’s current mood.)

 	With respect to Claim 21, Ashton et al. disclose all the limitation of Claim 16 upon which Claim 21 depends. Ashton et al. fail to explicitly teach
 	further comprising receiving a current mood value, wherein the offer is influenced by the current mood value. 
	However, Boyarshinov teaches 
 	further comprising receiving a current mood value, wherein the offer is influenced by the current mood value (Boyarshinov [0109] The profile is then used to generate a recommendation of a product/service offer based on the mood of a customer, [0115] music suggestion may be recommend to the user that match the user’s current mood.) 
 	Ashton et al. and Boyarshinov are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Ashton et al., using teaching of the mood of the user as taught by Boyarshinov for the benefit of suggesting the music to the user (Boyarshinov [0117] the platform may determine a mood of the first user based on the number of words in the text data with positive sentiment, [0115] music suggestion may be recommend to the user that match the user’s current mood.)

17.	Claims 22, 23 are rejected under 35 U.S.C.103 as being unpatentable over Ashton et al. (US 2010/0076843 A1) in view of Keller et al. (US 2007/0038737 A1).

 	With respect to Claim 22, Ashton et al. disclose all the limitations of Claim 16 upon which Claim 22 depends. Ashton et al. fail to explicitly teach
 	further comprising determining whether the conversational human-machine interface is in a private listening environment, wherein the offer is conditioned on whether the conversational human- machine interface is in the private listening environment.  
 	However, Keller et al. teach
 	further comprising determining whether the conversational human-machine interface is in a private listening environment, wherein the offer is conditioned on whether the conversational human- machine interface is in the private listening environment (Keller et al. [0066] This response, including the recommend supplier, cost and available upgrade, is listed in the Order Status portion 171 of the End User Interface 150 shown in Fig. 10 and, a notification is also sent to the student via the preferred notification channel selected on Fig. 10. In this example, the student end-user will received an instant message recommending the order of additional notepads, unless the subject invention determines that the student in public, in which case the privacy notification channel, i.e., e-mail in this example, will be used to notify the student of the recommended upgrade order.) 
 	Ashton et al. and Keller et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Ashton et al., using teaching of the privacy as taught by Keller et al. for the benefit of determining what kind of notification to send to the user (Keller et al. [0066] This response, including the recommend supplier, cost and available upgrade, is listed in the Order Status portion 171 of the End User Interface 150 shown in Fig. 10 and, a notification is also sent to the student via the preferred notification channel selected on Fig. 10. In this example, the student end-user will received an instant message recommending the order of additional notepads, unless the subject invention determines that the student in public, in which case the privacy notification channel, i.e., e-mail in this example, will be used to notify the student of the recommended upgrade order.) 

	With respect to Claim 23, Ashton et al. in view of Kelly et al. teach
 	wherein determining whether the conversational human-machine interface is in the private listening environment is by means of detecting presence of people (Kelly et al. [0051] to indicate notification channel preferences and extra privacy preferences when receiving notifications in public situation such as when they are in class.)

18.	Claim 24 is rejected under 35 U.S.C.103 as being unpatentable over Ashton et al. (US 2010/0076843 A1) in view of Daly (US 2010/0333163 A1).

 	With respect to Claim 24, Ashton et al. disclose all the limitations of Claim 16 upon which Claim 24 depends. Ashton et al. fail to explicitly teach
 	further comprising: 
 	performing voice activity detection; and 
 	delivering an introductory message of an associated experience unit, the associated experience unit including an offer and natural language grammar, 
 	wherein delivering the introductory message is conditioned on no voice activity being detected.  
 	However, Daly teaches
 	further comprising: 
 	performing voice activity detection (Daly [0052] if the user has pressed the voice enable button 204, but no speech is detected for a specified time interval, then the VEMPS may display the prompt 310 to further encourage and instruct the user to utter a spoken command); and 
 	delivering an introductory message of an associated experience unit, the associated experience unit including an offer and natural language grammar, wherein delivering the introductory message is conditioned on no voice activity being detected (Daly [0052] if the user has pressed the voice enable button 204, but no speech is detected for a specified time interval, then the VEMPS may display the prompt 310 to further encourage and instruct the user to utter a spoken command, Fig. 3B element 310 Please say the name of program or channel you want to watch Or say “Program Guide,” “Menu,” or “Help”)
 	Ashton et al. and Daly are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Ashton et al., using teaching of detecting the speech of the user as taught by Daly for the benefit of delivering a message to the user (Daly [0052] if the user has pressed the voice enable button 204, but no speech is detected for a specified time interval, then the VEMPS may display the prompt 310 to further encourage and instruct the user to utter a spoken command.)

19.	Claims 25-28 are rejected under 35 U.S.C.103 as being unpatentable over Udassin (US 2015/0379556 A1) in view of Ashton et al. (US 2010/0076843 A1).

	With respect to Claim 25, Udassin discloses
 	A method of identifying a message opportunity comprising:
 monitoring natural language interactions at a human-machine interface (Udassin [0010] method of managing a next engagement of a user, the method comprising using a processor operatively coupled to a memory storing a database of collected user’s paths to conversation, the processor configured to obtain a pattern comprising two or more interactions, with respect to a user, compare the obtained pattern to patterns leading to conversation in the database, and to select one or more matching paths from the patterns leading to conversation and to determine an action for the next engagement, the action for the next engagement configured to influence the user to choose a next action corresponding to an interaction in at least one of the selected matching paths); 
 interpreting a natural language expression as a query that identifies a zero moment of truth intent as indicated by a match between a natural language pattern and the interpretation of the natural language expression (Udassin [0023] causing the processor to select from the patterns in the database one or more matching paths using one or more clustering function, [0024] causing the processor to cluster the one or more clustering function groups of said obtained pattern with data, the data selected from the group consisting of data associated with a user path, data associated with an advertiser’s product, data associated with a user, data associated with a prior history of the user, and data associated with a proximity of a user to a predefined zero moment of truth); 
	determining a rate for message delivery in response to identifying the zero moment of truth (Udassin [0097] In some examples, the clustering in the mapping process of the seed path onto paths in the database can be with data selected from the group of data associated with a user path, data associated with an advertiser's product, data associated with a user, and/or data associated with a prior history of the user. For example, the clustering may be done according to paths to conversion analysis which assigns a value to each cluster according to the stage in which the user is in relation to a predefined, or otherwise characterized “zero moment of truth” (ZMOT) criteria, e.g., a predefined zero moment of truth (predefined ZMOT), namely the proximity to a critical point in the purchasing funnel where a purchase decision is made, or not made, [0120] A matching path 430 defined, in some examples, by parameters and other data 440, to user's pattern 420 is represented by a black circle. Matching path 430 may not necessarily be the path most closely matching user's pattern 420. Matching path 430 can have valued associated with the path; the values can match an advertiser’s desired parameters 460); 
Udassin fail to explicitly teach
identifying a type of product or service referenced in the query; and 
 alerting a message offer, wherein the message offer is associated with an interactive experience unit having a highest offer value.  
However, Ashton et al. teach 
identifying a type of product or service referenced in the query (Ashton et al. [0262] User: “United Airlines”, [0155] if system 100 determines a transaction grammar that matches one or more travel keywords associated with the “United Airlines” verbal input provided by the user, the system 100 generates a message to the user indicating a transaction based on the travel transaction grammar); and 
alerting a message offer, wherein the message offer is associated with an interactive experience unit having a highest offer value (Ashton [0121] system 100 includes a rules engine. Using rule based analysis, system 100 selects from multiple potential matched advertisements to determine the highest value proposition for a user and for an advertiser based on known or discovered data concerning the user and known or discovered data from the potential matching advertisements and dynamic data provided by advertisers.)
Udassin and Ashton et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying the zero moment of truth as taught by Udassin, using teaching of identifying keyword in the user query as taught by Ashton et al. for the benefit of delivering the message offer to the user (Ashton et al. [0155] if system 100 determines a transaction grammar that matches one or more travel keywords associated with the “United Airlines” verbal input provided by the user, the system 100 generates a message to the user indicating a transaction based on the travel transaction grammar.)

	With respect to Claim 26, Udassin in view of Ashton et al. teach 
 	further comprising delivering an experience unit identified by the message offer (Ashton et al. [0167] system 100 may generate a message indicating the two lowest priced option for the airfare search, the hotel search, and/or the transportation and activity search, Fig. 13 element 1334, [0266] System 100: “The lowest prices is $199.00 on Southwest Airlines. United Airlines is $499.00. Would you like to purchase a ticket from Southwest Airlines for $190.00, United Airlines for $499 or bid on this itinerary and save even more.) 

 	With respect to Claim 27, Udassin in view of Ashton et al. teach 
 	further comprising delivering an introductory message associated with the message offer (Ashton et al. [0167] system 100 may generate a message indicating the two lowest priced option for the airfare search, the hotel search, and/or the transportation and activity search, Fig. 13 element 1334, [0266] System 100: “The lowest prices is $199.00 on Southwest Airlines. United Airlines is $499.00. Would you like to purchase a ticket from Southwest Airlines for $190.00, United Airlines for $499 or bid on this itinerary and save even more.) 

 	With respect to Claim 28, Udassin in view of Ashton et al. teach 
 	further comprising receiving a follow-up that matches a grammar (Ashton et al. [0066] The message defined by a transaction grammar may indicate information related the category, offers to perform tasks for the user that are related to the category, offers to initiate or consummate category specific transactions, or deliver advertisements associated with the category. The message may be static, such as prerecored production information, or dynamically generated, such as using TTS, [0148] system generates, based on the transaction grammar, a message to the user indicative of an offer to obtain information related to the lowest price of a product to server, [0167] system 100 may generate a message indicating the two lowest priced option for the airfare search, the hotel search, and/or the transportation and activity search, Fig. 13 element 1334, [0266] System 100: “The lowest prices is $199.00 on Southwest Airlines. United Airlines is $499.00. Would you like to purchase a ticket from Southwest Airlines for $190.00, United Airlines for $499 or bid on this itinerary and save even more, [0162] If system 100 selects a transaction grammar associated with airfare, in step 1306, system 100 creates an itinerary.)

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Freeman et al. (US 2010/0299142 A1.) In this reference, Freeman et al. disclose a method/ a system for selecting and presenting advertisements based on natural language processing of voice-based input. 
b.	Gilboa et al. (US 2008/0115163 A1.) In this reference, Gilboa et al. disclose a method/a system for providing advertisement based on speech recognition. 
c.  	Hajiyev et al. (US 2017/0249663 A1.) In this reference, Hajiyev et al. disclose a method/ a system for presenting an advertisement based on the user’s behavioral information. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655